AFFIRM; Opinion Filed October 2, 2012.




                                              In The
                                        uf Appcat
                                     uitrt
                         Fifth Jiitrirt nf Irxa at IIatta
                                       No. 05-1 1-00748-CR


                               RONDA KAY LESTER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee


                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F08-52578-M


                              MEMORANDUM OPINION
                            Before Justices Moseley, Fillmore, Myers
                                    Opinion By Justice Myers

       Ronda Kay Lester appeals the adjudication of her guilt for aggravated robbery with a deadly

weapon, a knife. See TEx. PENAL CODE ANN.        §   29.03(a) (West 201 1). The trial court assessed

punishment at ten years’ imprisonment. On appeal, appellant’s attorney filed a brief in which she

concludes the appeal is wholly frivolous and without merit. The brief meets the requirements of

Anders v. Califàrnia, 386 U.s. 738 (1967). The briefpresents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant.

       Appellant filed a pro se response raising several issues. A court of appeals is not required
to address the merits o[ claims raised in a pro se response. See Bledsoe v. Siate, 178 S.W3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). Rather, the Court’s

duty is to determine whether there are any arguable issues, and, if so, to remand the case to the trial

court so that new counsel may be appointed to address those issues. Id.

          After reviewing counsel’s brief, appellant’s pro se response, and the record, we agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support the

appeal.

          We affirm the trial court’s judgment adjudicating guilt.




                                                       LANA MYERS
                                                       JUSTiCE
Do Not Publish
TEX. R. App. P. 47
1 10748F.U05
                                  (!titirt uf ApiiaIi
                        .Fift1i t1itrirt iif rxas at Ja1hu

                                       JUDGMENT
RONDA KAY LESTER, Appellant                         Appeal from the 1 94th Judicial District
                                                    Court of Dallas County, Texas. (Tr.Ct.No.
No. 05-I 1-00748-CR           V.                    F08-52578-M).
                                                    opinion delivered by Justice Myers, Justices
THE STATE OF TEXAS, Appellee                        Moseley and Fillmore participating.


     Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
AFFIRMED.



Judgment entered October 2, 2012.




                                                    LANA J\IIYERS
                                                    JUSTICE